        Case: 3:19-cv-00015-jdp Document #: 98 Filed: 06/05/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

MICHEAL R. HODGSON,                          )
                                             )
                      Plaintiff,             )      Case No. 3:19-cv-00015-jdp
                                             )      District Judge James D. Peterson
vs.                                          )      Magistrate Judge Stephen L. Crocker
                                             )
WISCONSIN CENTRAL LTD.,                      )
a corporation d/b/a “CN”,                    )
                                             )
                      Defendant.             )

                Plaintiff’s Response to Defendant’s Motion In Limine – No. 8
                                    Omnibus (Doc. # 57)

  I.   Introduction

       Plaintiff’s pending claim seeks damages for personal injuries suffered while employed by

Defendant and his claim is brought under the Federal Employers’ Liability Act (FELA), 45 U.S.C.

§§ 51-60. Defendant seeks to exclude Plaintiff from making comments or arguments at trial about

the statute related to: “(a) the Congressional purpose, policy or intent behind the passage of the

Federal Employer’s Liability Act and Exclusive Remedy; (b) the suggestion that WCL should be

punished or the size or wealth of WCL or the corporate ownership of WCL; (c) the plaintiff may

not suggest that he or any witness employed by defendant has faced or will face retaliation for

opposing defendant, and (d) suggesting using a formula on a per diem basis in calculating an award

of damages for pain and suffering.” (Doc. #57 at 1.) As discussed below, Defendant’s omnibus

motion should be entirely denied.

       A. Defendant’s motion to prevent counsel from arguing the law—“the Congressional
          purpose, policy or intent behind the passage of the Federal Employer's Liability
          Act and Exclusive Remedy”—should be denied.

       The general public is familiar with workers’ compensation statutes, and assumes, if they

are not told, that railroad employees are no different than any other non-railroad employee, and
        Case: 3:19-cv-00015-jdp Document #: 98 Filed: 06/05/20 Page 2 of 7




are covered under the state statute. To dispel this incorrect notion, Plaintiff asks that a comment

or explanation be given to the jury that he is ineligible to receive workers’ compensation benefits

and must rely on the FELA to recover damages for his on-the-job injuries.

       The issue concerning the exclusivity of the FELA was settled a century ago when the

Supreme Court stated that the federal statute was "paramount and exclusive." New York Central

R.R. Co. v. Winfield, 244 U.S. 147 (1917). The rule of law declared in Winfield continues to be the

law. See Elston v. Union Pacific R.R. Co., 74 P.3d 478, 482 (Colo. Ct. App. 2003) ("FELA

provides the exclusive remedy for a railroad employee to recover damages for injuries resulting

from the negligence of his railroad employer").

       Consistent with Winfield and Elston, Plaintiff is entitled to the jury being given a fair

statement that is consistent with the law. Such a statement will focus the jury on the fact that

Plaintiff’s lawsuit is governed exclusively by the provisions of the FELA, and dispel all

speculation by the jury that he may look beyond the Act for a remedy against his employer.

Dispelling all notions that Plaintiff might be covered under some other statute is especially

important since the jury may believe that Plaintiff is attempting to achieve a double recovery under

both the FELA and state workers' compensation laws.

       Plaintiff is aware that there is contrary authority to his position, including Stillman v.

Norfolk & Western Ry. Co., 811 F.2d 834 (4th Cir. 1987). Stillman is often cited by railroads in

support of motions to withhold from juries a correct statement of the law. However, Stillman is

not binding on this Court as a decision from the Fourth Circuit Court of Appeals. More important,

the apparent reason for the Fourth Circuit’s decision was that to inform a jury would prejudice the

railroad. Id. at 838. In support of its conclusion that informing a jury on the issue is prejudicial to

a railroad, Stillman cites to Weinell v. McKeesport Connecting R.R. Co., 411 F.2d 510, 512 (3rd



                                                  2
         Case: 3:19-cv-00015-jdp Document #: 98 Filed: 06/05/20 Page 3 of 7




Cir. 1969). Id. However, Weinell provides no insight into why instructing a jury on the subject

might be prejudicial. 411 F.2d at 512. Instead, it stated in summary fashion that the plaintiff’s

counsel’s comment that his client’s only means to collect damages was under the FELA:

       [W]as obviously an improper one and should not have been made by Weinell’s
       counsel and we assume it will not be made again. The sole issue was the Railroad’s
       liability to Weinell under the FELA and the amount, if any, of his recovery.

Id.

       Additionally, Stillman ignores the reality that most people believe all employees are

covered by state workers’ compensation statutes as highlighted by the Seventh Circuit in Schmitz

v. Canadian Pacific Ry. Co., 454 F.3d 678 (7th Cir. 2006), where the jury asked the court whether

the plaintiff received medical or workers’ compensation benefits for his injury. 454 F.3d at 685.

The Seventh Circuit stated that the trial court did not abuse its discretion where it told the jury

“that such matters were ‘simply not before the court or jury.” Id.

       A similar situation arose in Kossman v. Northeast Illinois Regional Commuter R.R. Corp.,

211 F.3d 1031 (7th Cir. 2000). During the trial, the jury asked the district court whether the plaintiff

was eligible for workers’ compensation. The Seventh Circuit held that the trial court properly

informed “the jury that ‘you may wonder why [the plaintiff] is suing [the railroad] for an injury

that is normally covered by workmen’s compensation. Well, in most cases railroad employees are

not covered by workmen’s compensation and must file a suit under [FELA] in order to be

compensated.’” Id. at 1038.

       Fortunately for the plaintiffs in Schmitz and Kossman, the jury had the good sense to ask

the trial court the question about workers’ compensation eligibility. But not all juries may do this,

and in order to prevent a jury from making incorrect assumptions that significantly prejudice a

plaintiff, a jury should be educated on the subject early on during trial. Again, Plaintiff only asks



                                                   3
         Case: 3:19-cv-00015-jdp Document #: 98 Filed: 06/05/20 Page 4 of 7




for a neutral statement, and does not intend to belabor the point.

        The Ohio Court of Appeals considered whether the trial court erred when it informed the

jury that the plaintiff was not covered by workers’ compensation statute in Battaglia v. Conrail,

2009 WL 3325903, ¶ 60 (Ohio Ct. App. Oct. 16, 2009). In holding that the trial court did not err,

the reviewing court considered Weinell and Stillman, as well as other case law. Id. at ¶¶ 64-65.

        The court first noted that none of the cases were binding since they arose in other

jurisdictions. Id. at ¶ 67. The court then framed the question as being “whether instructions

containing language reflecting a correct statement of the law [was] so prejudicial to the railroad

that its inclusion constitute[d] an abuse of discretion.” Id. And it then centered its analysis on

“whether the likelihood that the jury will misuse this information outweighs its value.” Id. (citing

Eichel v. New York Central R.R. Co., 375 U.S. 253, 255 (1963)).

        After considering a number of cases including Stillman, Weinell and Schmitz, the reviewing

court held the trial court properly instructed the jury, and the railroad was not prejudiced by the

comment by reasoning:

        The most persuasive of these cases, in our view, is Schmitz because it involves a
        question from a jury as to whether a FELA plaintiff can collect workers’
        compensation. This question lends considerable credence to appellee’s argument
        that uninstructed jurors might assume that a FELA plaintiff is entitled to other
        compensation. It seems to us that, just as a jury informed of collateral disability
        payments might improperly reduce an award, so too might a jury that mistakenly
        assumes that a FELA plaintiff will receive collateral workers’ compensation
        benefits be tempted to adjust its award.

Id. at ¶ 71.

        The reasoning applied in Battaglia makes sense especially compared to the conclusory

analysis applied in Stillman and Weinell. It is highly likely that the jurors believe Plaintiff is

eligible to receive workers’ compensation benefits, which in turn prevents him from receiving a

fair trial. Last, dispelling a jury’s belief that Plaintiff is entitled to relief under both the FELA and

                                                   4
        Case: 3:19-cv-00015-jdp Document #: 98 Filed: 06/05/20 Page 5 of 7




workers’ compensation is consistent with many cases noting that the intent of Congress in passing

the FELA was to “provide liberal recovery for injured workers.” Monessen Southwestern Ry. Co.

v. Morgan, 486 U.S. 330, 337 (1988); see also Lynch v. Northeast Regional Commuter R.R. Corp.,

700 3rd 906, 911 (7th Cir. 2012) (“FELA was enacted in response to the dangers inherent in working

for the railroad and the high rate of injuries among railroad employees”)). Defendant’s motion

should be denied.

        B. Defendant’s motion to exclude - “the suggestion that WCL should be punished or
           the size or wealth of WCL or the corporate ownership of WCL” - should be
           denied.

        Plaintiff agrees with Defendant that punitive damages are not compensable under the

FELA, and he will not be making arguments that he is entitled to such damages. However, he

objects to the motion as far as Defendant’s motion is an attempt to restrict his counsel from making

arguments consistent with the evidence and the law related to those damages allowed under the

FELA.

        With respect to Defendant’s size and wealth, it is premature to determine whether evidence

or comments on the subject are proper at trial. Defendant has a non-delegable duty to provide

Plaintiff with a safe place to work. Bailey v. Central Vermont R.R. Co., 319 U.S. 350, 353 (1943).

        C. Defendant’s motion to preclude - “the plaintiff may not suggest that he or any
           witness employed by defendant has faced or will face retaliation for opposing
           defendant”—should be denied.

        With respect to Defendant’s multiple objections that touch on the witnesses’ status as its

employees, Plaintiff objects to the motion as far as it being inconsistent with the Court’s expected

jury instructions such as:

        In deciding the facts, you may have to decide which testimony to believe and which
        testimony not to believe. You may believe everything a witness say, part of it, or
        none of it. In considering the testimony of any witness, you may take into account
        many factors, including the witness’s opportunity and ability to see or hear or know

                                                 5
        Case: 3:19-cv-00015-jdp Document #: 98 Filed: 06/05/20 Page 6 of 7




       the things the witness testifies about; the quality of the witness’s memory; the
       witness’s appearance and manner while testifying; the witness’s interest in the
       outcome of the case; any bias or prejudice the witness may have; other evidence
       that may nave contradicted the witness’s testimony; and the reasonableness of the
       witness’s testimony in light of all the evidence.

   Thus, a witness’s employment status, position with Defendant and any bias or prejudice

   associated with their employment may be argued to the jury.

       D. Defendant’s motion to preclude counsel from—“suggesting using a formula on a
          per diem basis in calculating an award of damages for pain and suffering”—should
          be denied.

       Defendant argues that there is a blanket probation with respect to a plaintiff arguing to a

jury that they may use a per diem base when awarding pain and suffering. Defendant’s discussion

of the law is incomplete, especially with respect to Seventh Circuit authority, and outdated.

       In Waldron v. Hardwick, 406 F.2d 86 (7th Cir. 1969), the Seventh Circuit recognized there

was “a sharp split among the state authorities on the use of the so-called ‘unit-of- time’ argument

. . . .” Id. at 89 (footnote omitted). However, the Seventh Circuit went on to note:

       [F]ederal courts of appeal which have considered the question generally have
       permitted such arguments. After considering the various reasons advanced for and
       against this type of argument, we are of the view that an inflexible rule treating a
       per diem argument as reversible error is not advisable. We think that this argument
       is permissible if made within limitations which the trial judge to insure fairness may
       impose such as the giving of a suitable cautionary instruction or the taking of other
       safeguards as were suggested by the Fifth Circuit . . . . We do not mean that there
       might not be abuses in employing a per diem argument that would require reversal,
       but the question should be left largely to the distraction of the trial judge as are
       other matters dealing with the style and content of argument.

Id. (footnotes omitted).

       As made clear in Waldron, a per diem argument is allowed depending on the evidence

presented at trial so Defendant’s motion is premature. If Plaintiff intends to use such an argument,

he will raise the issue at the appropriate time with the Court of whether it will allow the argument.




                                                 6
        Case: 3:19-cv-00015-jdp Document #: 98 Filed: 06/05/20 Page 7 of 7




 II.   Conclusion

       Consistent with the law and arguments above, Plaintiff asks the Court to deny Defendant’s

omnibus in its entirety.



       Respectfully submitted,

                                 HUNEGS, LeNEAVE & KVAS, P.A.


Dated: 6/5/2020                  s/ Thomas W. Fuller
                                 Cortney S. LeNeave, MN ID 018424X
                                 Thomas W. Fuller, MN ID 394778
                                 Attorneys for Plaintiff
                                 1000 Twelve Oaks Center Drive, Suite 101
                                 Wayzata, Minnesota 55391
                                 (612) 339-4511
                                 cleneave@hlklaw.com
                                 tfuller@hlklaw.com




                                               7
